In a matrimonial action, order, denying the plaintiff wife’s motion to amend the final decree so as to add a provision for alimony,. and modifying the said decree by adding a direction to the husband to provide the plaintiff and the child of the marriage with “adequate housing accommodations,” modified on the facts by striking out the ordering paragraphs and substituting in place thereof a paragraph stating that the motion is in all respects denied. As thus modified, the order, insofar as appeals are taken, is affirmed, without costs. The direction for adequate housing accommodations is vague, uncertain, and not susceptible of definite enforcement. No case was made out for the modifies*804tion of the final decree. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.